NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        DEC 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                         No. 15-50555

                   Plaintiff-Appellee,             D.C. No. 3:12-cr-01342-LAB

   v.
                                                   MEMORANDUM*
 ISRAEL CORVERA,

                   Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Israel Corvera appeals the district court’s revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Corvera contends that the district court erred by revoking his supervised

release based on his commission of a new “found in” offense under 8 U.S.C. §

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1326. He first argues that the district court misinterpreted the law applicable to

such offenses. Reviewing de novo, see United States v. Williams, 741 F.3d 1057,

1059 (9th Cir. 2014), we conclude that the district court correctly determined that it

could infer that Corvera entered the United States from unrebutted evidence

showing that Corvera was found in Washington. See United States v. Quintana-

Torres, 235 F.3d 1197, 1200 (9th Cir. 2000) (“[A] reasonable juror may well infer

that the alien had the intention to be here when the alien is discovered at any

location in the country other than the border.”).

      Corvera also argues that the government did not prove by a preponderance

of the evidence that he entered the United States. The government presented

evidence that Corvera was seen in the United States several miles south of the

Canadian border, and nothing in the record indicates that he was intoxicated or

under official restraint at the time he entered the United States from Mexico.

Viewed in the light most favorable to the government, this evidence was sufficient

to support the district court’s finding that Corvera voluntarily entered the United

States. See United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010).

      AFFIRMED.




                                          2                                       15-50555